       Case 1:19-cv-06002-AJN Document 20 Filed 09/12/19 Page 1 of 7



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

GAMMA TRADERS – I LLC and VEGA
TRADERS, LLC, individually and on behalf
of all others similarly situated,          1:19-cv-06002 (AJN)
              Plaintiffs,
       v.

MERRILL LYNCH COMMODITIES, INC.,
BANK OF AMERICA CORPORATION,
MORGAN STANLEY & CO. LLC,
EDWARD BASES, JOHN PACILIO, and
JOHN DOE Nos. 1 – 5,

              Defendants.

ROBERT CHARLES CLASS A, L.P. and
ROBERT L. TEEL, Individually and on
Behalf of All Others Similarly Situated,   1:19-cv-06172 (AJN)
              Plaintiffs,

       v.

MERRILL LYNCH COMMODITIES, INC.,
BANK OF AMERICA CORPORATION,
EDWARD BASES, JOHN PACILIO, and
JOHN DOES NOS. 1-10,

              Defendants.

YURI ALISHAEV, ABRAHAM
JEREMIAS, and MORRIS JEREMIAS,
individually and on behalf of all others   1:19-cv-06488 (AJN)
similarly situated,
                Plaintiffs,
         v.
MERRILL LYNCH COMMODITIES,
INC., BANK OF AMERICA
CORPORATION, MORGAN STANLEY &
CO. LLC, EDWARD BASES, JOHN
PACILIO, and JOHN DOES 1 - 18,

              Defendants.
          Case 1:19-cv-06002-AJN Document 20 Filed 09/12/19 Page 2 of 7



           STIPULATION AND [PROPOSED] CASE MANAGEMENT ORDER

       Plaintiffs Gamma Traders – I LLC and Vega Traders, LLC (“Gamma Plaintiffs”), Robert

Charles Class A, L.P. and Robert L. Teel (“Charles Plaintiffs”),Yuri Alishaev, Abraham

Jeremias, and Morris Jeremias (“Alishaev Plaintiffs”) (collectively “Plaintiffs”) and Defendants

Merrill Lynch Commodities, Inc. and Bank of America Corporation (collectively “Bank of

America Defendants”), Edward Bases and John Pacilio (collectively “Individual Defendants”),

and Morgan Stanley & Co. LLC (together with Bank of America Defendants and Individual

Defendants, “Defendants”) by and through their respective undersigned counsel, subject to this

Court’s approval and to the reservation of rights contained in paragraph 6 below, agree and

stipulate as follows:

       WHEREAS, on June 27, 2019, Gamma Plaintiffs commenced an action (the “Gamma

Action”) by filing a complaint (the “Gamma Complaint”) against Defendants;

       WHEREAS, on July 2, 2019, Charles Plaintiffs commenced an action (the “Charles

Action”) by filing a complaint (the “Charles Complaint”) against Bank of America Defendants

and Individual Defendants, alleging substantially similar facts and claims for relief against many

of the same Defendants as those alleged in the Gamma Complaint;

       WHEREAS, on July 12, 2019, Alishaev Plaintiffs commenced an action (the “Alishaev

Action”) by filing a complaint (the “Alishaev Complaint”) against Defendants, alleging

substantially similar facts and claims for relief against many of the same Defendants as those

alleged in the Gamma Complaint and the Charles Complaint;

       WHEREAS, on August 6, 2019, Counsel for Plaintiffs filed a motion to consolidate the

above referenced actions, and seeking appointment of Lowey Dannenberg, P.C. and Scott +

Scott Attorneys at Law LLP as Interim Co-Lead Counsel for the proposed Class (ECF Nos. 15 &

16);

                                               -2-
               Case 1:19-cv-06002-AJN Document 20 Filed 09/12/19 Page 3 of 7



          WHEREAS, Defendants take no position on the appointment of Interim Co-Lead

Counsel for the proposed Class;

          WHEREAS, Plaintiffs intend to file a consolidated amended complaint (“CAC”)

superseding the Gamma Complaint, the Charles Complaint and the Alishaev Complaint;

          WHEREAS, the undersigned parties have conferred and reached agreement on a schedule

for the filing of the CAC and briefing of any motion(s) to dismiss the CAC;

          WHEREAS, this is the first request for an adjournment of Defendants’ time to answer,

move to dismiss, or otherwise respond to the complaints filed in the Gamma Action and the

Alishaev Action; and the second such request with respect to complaint filed in the Charles

Action;

          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED as follows:

          1.       Plaintiffs shall file the CAC within 60 days after the Court appoints Interim Co-

Lead Counsel.

          2.       The undersigned counsel for Defendants agree to waive service of process of the

CAC on behalf of their respective clients, expressly reserving the right to contest whether any

party in the CAC is properly named, and without waiver of any defenses, including those related

to personal jurisdiction and venue.

          3.       Defendants have no obligation to answer, move, or otherwise respond to the

Gamma Complaint, the Charles Complaint or the Alishaev Complaint.

          4.       Defendants’ time to answer, move, or otherwise respond to the CAC shall be as

follows:

                   a.     Defendants shall answer or move to dismiss the CAC within 60 days after

                   Plaintiffs file the CAC;



                                                   -3-
            Case 1:19-cv-06002-AJN Document 20 Filed 09/12/19 Page 4 of 7



                b.      Pursuant to Rule 3.F of the Individual Rules of Practice in Civil Cases of

                Judge Alison J. Nathan, Plaintiffs shall notify the Court within 10 days of the

                filing of any motion(s) to dismiss whether they intend to amend the CAC;

                      i.   If Plaintiffs elect not to amend the CAC, they shall file opposition(s) to

                           any motion(s) to dismiss within 60 days after the date of filing of the

                           motion(s) to dismiss the CAC;

                     ii.   If Plaintiffs elect to amend the CAC, they shall file a new complaint no

                           later than 30 days after they notify the Court of such election;

                           Defendants shall answer or move to dismiss the new complaint within

                           60 days after the new complaint is filed; and Plaintiffs shall file

                           opposition(s) to any motion(s) to dismiss within 60 days after

                           Defendants move to dismiss the new complaint;

                c.     Defendants shall file any reply brief(s) within 30 days of Plaintiffs’

                opposition(s) to any motion(s) to dismiss.

       5.       This Stipulation shall not act to shorten the time to respond for any Defendant that

would otherwise have a longer time to respond to the Complaints pursuant to the Federal Rules

of Civil Procedure or any applicable local rules, and shall be without prejudice to any

Defendant’s right to seek, and Plaintiff’s right to oppose, an additional extension of time to

respond to the CAC.

       6.       Except as to the defense of insufficiency of service of process in this Action, no

defenses or rights under the Federal Rules, Local Rules or any other laws or regulations,

including, without limitation, defenses based upon lack of personal jurisdiction, is prejudiced or

waived or curtailed by Defendants’ executing, agreeing to, or filing this Stipulation.



                                                -4-
          Case 1:19-cv-06002-AJN Document 20 Filed 09/12/19 Page 5 of 7



Dated: September 12, 2019

/s/ Vincent Briganti (on consent) 1
Vincent Briganti
Christian P. Levis
Raymond P. Girnys
Johnathan Seredynski
Amir Alimehri
LOWEY DANNENBERG, P.C.
44 South Broadway, Suite 1100
White Plains, NY10601
Tel.: (914) 997-0500
Fax: (914) 997-0035
Email: vbriganti@lowey.com
        clevis@lowey.com
        rgirnys@lowey.com
        jseredynski@lowey.com
        aalimehri@lowey.com

Attorneys for Plaintiffs Gamma Traders – I LLC and Vega Traders, LLC


/s/ Thomas L. Laughlin, IV (on consent)             /s/ Louis F. Burke (on consent)
Thomas L. Laughlin, IV                              Louis F. Burke
Deborah Clark-Weintraub                             LOUIS F. BURKE P.C.
Jeffrey Philip Jacobson                             460 Park Avenue, 21st Floor
SCOTT+SCOTT ATTORNEYS AT                            New York, NY 10022
LAW LLP                                             Telephone: (212) 682-1700
The Helmsley Building                               Facsimile: (212) 808-4280
230 Park Ave., 17th Floor                           lburke@lfblaw.com
New York, NY 10169
Telephone: (212) 223-6444
Facsimile: (212) 223-6334
Email: tlaughlin@scott-scott.com
       dweintraub@scott-scott.com
       jjacobson@scott-scott.com

Attorneys for Plaintiffs Robert Charles Class A, L.P. and Robert L. Teel




1
 Electronic signatures are provided with consent in accordance with Rule 8.5(b) of the Court’s
ECF Rules and Instructions.

                                              -5-
         Case 1:19-cv-06002-AJN Document 20 Filed 09/12/19 Page 6 of 7



/s/ Mark D. Smilow (on consent)
Mark D. Smilow
WEISSLAW LLP
1500 Broadway, Suite 1601
New York, NY 10036
Tel: (212) 682-3025
Fax: (212) 682-3010
Email: msmilow@weisslawllp.com

Attorneys for Plaintiffs Yuri Alishaev, Abraham Jeremias, and Morris Jeremias


/s/ Adam S. Hakki
Adam S. Hakki
Richard F. Schwed
SHEARMAN & STERLING LLP
599 Lexington Avenue
New York, NY 10022
Telephone: (212) 848-4000
Facsimile: (646) 848-4000
Email: ahakki@shearman.com
       rschwed@shearman.com

Attorneys for Defendants Merrill Lynch Commodities, Inc. and Bank of America Corporation


/s/ Scott D. Musoff (on consent)
Scott D. Musoff
David Meister
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
4 Times Square
New York NY 10036
Telephone: (212) 735-3000
Facsimile: (917) 735-2000
Email: scott.musoff@skadden.com
        david.meister@skadden.com

Attorneys for Defendant Morgan Stanley & Co. LLC




                                             -6-
         Case 1:19-cv-06002-AJN Document 20 Filed 09/12/19 Page 7 of 7



/s/ Evan I. Cohen (on consent)
Evan I. Cohen
FINN DIXON & HERLING LLP
Six Landmark Square
Stamford, CT 06901-2704
Telephone: (203) 325-5000
Facsimile: (203) 325-5001
Email: ecohen@fdh.com

Attorneys for Defendant Edward Bases


/s/ David McGill (on consent)
David McGill
KOBRE & KIM LLP
800 Third Avenue
New York, New York 10022
Telephone: (212) 488-1214
Facsimile: (212) 488-1220
Email: david.mcgill@kobrekim.com

Attorneys for Defendant John Pacilio




 SO ORDERED.

 DATED:
 New York, New York                      Judge Alison J. Nathan
                                         United States District Judge




                                       -7-
